Gunby, J.
Under Act of 3d March, 1875, the plaintiffs cannot remove their case from State to Federal Court after two terms of court have elapsed since the suit was filed, ho matter what incidental proceeding's prevented or delayed the trial. The Act means the “ first term ” at which the case could be tried in the ordinary course of business and without reference to extraordinary causes of delay.
2. Under “Local Prejudice” Act of March, 1867, the oath for removal should be made by the applicant himself, and not by his attorney.
*793. Where the plaintiffs are citizens of New York and defendant a citizen of Mississippi, the- case cannot be removed under Act of 1867, although intervenor may be a citizen of this State.
4. Where plaintiffs consolidate their case with another, of which the Federal Courts have no jurisdiction, no order of removal can be granted until the consolidation is set aside.
5. There are no exceptions to the rule that, on appeal, the judgment cannot be amended as between appellees.